                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELA WARE

JAMES JORDAN, SHARON JORDAN.
BOBBY HUGHES (Personal Representative ur
the Estate of MIRIAM HUGHES). BILLY
KARR, SHANNON DAY~ CINDY DAY.
PATRICIA ALBRECHT RHODES (Personal
Representative of the Estate of REX RHODES)
and BRUCE WEHLING (Personal
Representative of the Estate of LEONARD
WEHLING, JR.),

                Plaintiffs,

        V.                                                C.J\. No. 20-1209-CFC-JLH

TEVA PHARMACEUTICALS USA. INC.. and
DOES 1-50, Inclusive,

- - - - - - - -Defendants.
               --------~--___J

                                    MEMORANDlJM ORDER

         At Wilmington this 29th day of .lune. 2021:

         WHEREAS, Defendant Teva Pharmaceuticals USA. Inc. ·s Motion to Dismiss Plaintiffs'

 Complaint for Failure to State a Claim ( D. I. 7) is currently pending before the Court;

         WHEREAS, the parties agree that the .. al legations and claims in this action are

 substantively identical to the allegations and claims that \Vere dismissed with prejudice~~ in Bennett

 v. Teva Pharmaceuticals U,\'A, Inc.. No. 19-2126-CFC. 2021 WL 797834 ( D. Del. Mar. 2. 2021 ),

 (see D.I. 22 at 3);

         WHEREAS, Magistrate Judge Hall issued a Report and Recommendation. dated June 22,

 2021, recommending that if the Court ··intends to ic.)ll(m the same reasoning set fcxth in Bennett,

 Defendant's motion to dismiss should be granted and the complaint should be dismissed with

 prejudice" (D.I. 23);
        WH ER[AS. Plaimi ffs ub_jcct 10 1hi..: ,\ l:1gistratc .ludge·s recom mendat ion to dismiss this

action, but they agree that their object ion can and shuuld be ove1Ttiled ii' the Court ··i ntends to

follows the same reasoning set lt1rth in !the (. \1 un ·-,1 ,ipinion in       /Je1111e1t""   (D.I. 22 at 3):

        WHEREAS. the Magistrate .luJgl· had the authority to make her findings and

recommendation under 28 U.S.C.             ~   636(b)( I)( 11 ). and the Court reviews her li ndings and

recommendat ion de 1101·0 .   ~   636(b)(I): see o!.,o I ed. R. ('iv. P. 72(b){J): !Jrmrn          1·.   / lstrne. 649 F.3d

193, 195 (3d Cir. 20 I I);

        WHEREAS. the Court concluded that the claims in                   !3e1111C!/1   --foil! ed I as a matter or law

because they [wen.:] preempted b) kdnal la\\ ... .i nd th1.' Court declined to allcl\\ lcaYe to amend,

findi ng that any amendment '"'ould be !'utile.     l<'L'   2!J2 I WI . 79783-L at ,:,5:

        WHEREAS, Plaintiffs hmc rcscn cd :d i right s to timely move !'or reconsiderat ion pursuant

to Federal Rule or Civil Procl.!duri..: (ill and/or tu 1i1rn: I) appeal any Order that may be entered based

upon the Report and Recommendation (D.l. 22             .11   3--l- ):

        NOW, THEREFORE, IT IS HEREBY ORDF:RED that Plaintiffs · objection (D.I. 22)

is OVERRULED. the Report and Rcco111111.. -11datiu11 (D.I. 23) is ADOPTED. Teva·s motion to

dismiss (D.l. 7) is GRANTED. and the Co111plailll is DlSMISSE,D WITII PRE.JUDICE.



                                                                         {/L~4- __
                                                                  I lunorablc Col111-;-.·~~ ~lly
                                                                  L'l\ l'I 1:1) STA n:s DISTRICT JU DG E




                                                        ,
